Title: To James Madison from Thomas Appleton, 5 March 1801
From: Appleton, Thomas
To: Madison, James


					
						Sir
						Leghorn 5th. March 1801.
					
					I had the Honor of Addressing you on the 12th. of February.  On the 3d. Ultimo  I receiv’d a Circular letter from Mr. Cathcart American Consul at Tripoli; a copy of which you will find inclosed.  The following day I forwarded Copies to the ports of Sicily, Naples, Elbe, Genoa, Barcelona, Malaga, and Alicant from which I am induced to beleive, that the Americans now in the Mediterranean, will have such timely information as will prevent our Vessels falling in with the Corsairs of Tripoli.  From the tenor of this Circular and the fears expressed by Mr. Cathcart in his letter to me on this subject, I in vain for Some time Sought a remedy to an evil which Appeared the more alarming, as the period was So fast Approaching; and the defenceless State of our Commerce.
					But being on friendly terms of intercourse with Monsr. Belleville charg’d with the affairs of France in Italy a man of extensive abilities, joined to the Distinguished regard of Buonaparte; I mentioned to him my Apprehensions that the residue of the presents might not arrive at the time limited by the Bey—presuming that Mr. Cathcart had no one to mediate; and from the manner in which he Conveyed his letter to me, that I was the only Consul he Could have given this information to.  I say Sir in Consideration of these Circumstances, I proposed to Belleville, that he should write to the French Charge Des Affaires, in that regency; which he most willingly acceeded to.  The Copy of his letter you will find inclosed.  The original I forwarded by the way of Alicant requesting the American Consul in that port, that Should no opportunity present, to hire a boat to Cross over to Tripoli.
					The letter to the french Agent being open Mr. Cs. judgement must direct him in the Use he may make of it.  You will perceive Sir that Belleville’s expressions Are Strong, and might (should not a more efficacious paliative present) be a mean of prolonging the term for the commencement of hostilities; and thereby give time for the residue of the regalia to arrive from the U: S.  In adopting this Step I considered, that on a former Occasion France was to have Mediated in the peace we Contemplated with Algiers; and that our late treaty with that republick might justify in your opinion, a proceedure, which under other circumstances, you might not approve of.  Having been enabled by my Communications to our Consuls at Algiers, & Tunis to serve essentially the interests of the U: S. I have hoped in this instance not to be less So.  Our port is Still blockaded, and it is difficult to Say whether the enormous impositions within, or the british which prevent all Communication from without is most destructive to this unfortunate City.
					A Continued Series of Victories over the Austrian Army from the beginning of January, to the 16th. obliged the Emperor to sue again for an Armistice; which was Concluded that day, under the Disgraceful Conditions you will find inclosed, since which by a prolongation of the Armistice Mantova has been Delivered, with every implement of War; and the immense Magazine it Contained.  Three days since we have Official Intelligence of the Signing of peace, a Copy of which you will find herewith.  The pope is permitted Still to enjoy all his Spiritual & temporal priviledges; I am led however to beleive they will not remain long united in his holiness.  The King of Naples has been Compelled to shut all his ports against the english; you have also herewith his disgraceful proclamation, and the treaty he has entered into with General Murat.  Large russian Armies are it Appears on their march through Germany towards Constantinople, while the French intend, evidently, most powerfully to second the invasion of the Ottoman empire.  Lord Keith sailed from the island of Malta with the english Army Composed of 15,000 Men, on the 27th. of December for Egypt; but this is equally Certain I believe that all the Wells of Water, in that country are in the possession; and Strongly fortified by the french.
					A few days since seven ships of the line & some frigates arrived at Toulon from Brest.
					15th. March.
					Various circumstances having retarded the departure of the vessel for the U: S. I have the satisfaction to inform you, that this port appears no longer blockaded; at least, during the last ten days no english ship has been seen from the town.  Whether this their determination arises from the Dutchy of Tuscany having been ceded by treaty to the Duke of Parma I cannot say; or whether it is at this late hour they find, that passion seems more to have dictated the blocus than sound policy or interest.  The King of Naples who Appears as little guided by prudence, as by the experience of past misfortunes, has I presume deviated in some point from the Armistice he lately Concluded for General Murat it is now Confidently reported is marching towards his Capital with Considerable force.  The disposal of Tuscany to the Duke of Parma, by the treaty of peace with the Emperor is just so calculated, As to meet the Approbation of no party.  For the mildness of character of the last Grand Duke, forced even the patriot interest to respect the equity of his Administration.  Unfavorable winds have prevented the departure of the Vessels until this 20th. day of March.  I have only then Sir to confirm to you that our Port is still free.  The ports of Naples Sicily & the island of Elbe being shut against the english Deprives them of any nearer harbour than Malta, a place totally unprovided with every article of provisions necessary for Ships; as is likewise Mahon, for the former was in all times Supplied from Sicily; & the latter from this place.  The versatility of temper of the King of Naples, gives to a letter thus lengthened out, an appearance of Credulity in the author, as transcribing every idle tale, but the truth is, he has been so undecided in his Conduct, as to draw on him at various times the menaces of the french; and almost indeed the execution of their threats.  He has, however, it would seem finally consented to the terms demanded; and the english in their turn have blockaded his ports.  It was by error in my last letter where I mentioned having drawn (in favor of Mr. Thos. Burke), on the department of State for the amount of monies Advanced to distressed seamen during the year 1800.  I have this 21st. March drawn in favor of Mr. Samuel Emery of Philadelphia for this sum.  The Account has been already transmitted.  I have the honor to be Sir with the highest respect Your Most Obedient & Most humble Servant
					
						Th: Appleton
						Consul for U: S. A
						Leghorn
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
